Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE For Further Information Contact: Steven T. Sobieski Kevin McGrath Chief Financial Officer Cameron Associates (908) 947-1106 (212) 245-8800 ssobieski@lifecell.com kevin@cameronassoc.com LIFECELL REPORTS FOURTH QUARTER AND FULL YEAR 2 PRODUCT REVENUES UP 35% VERSUS FULL YEAR 2006 BRANCHBURG, NJ, February 27, 2008 LifeCell Corporation (NASDAQ: LIFC) today reported financial results for the fourth quarter and full year ended December 31, 2007.Paul Thomas, President and Chief Executive Officer, will host a conference call today at 10:00 a.m. Eastern to discuss the fourth quarter and full year financial results. Fourth Quarter 2007 Results Product revenues for the fourth quarter were $52.6 million, up 34%, compared to $39.3 million reported for the same period in 2006.The increase in product revenue was primarily due to an increase in demand for the Company’s flagship reconstructive surgical product, AlloDerm® Regenerative Tissue Matrix, which increased 38% to $46.9 million in the current quarter compared to $33.9 million in the fourth quarter of 2006.Orthopedic product revenues, which include Graft Jacket® and AlloCraft™DBM, increased 13% to $3.1 million in the quarter from $2.8 million in the fourth quarter of 2006.Repliform® revenues decreased in the quarter to $1.9 million from $2.1 million in the same quarter in Operating income for the fourth quarter of 2007 decreased 1% to $9.3 million compared to operating income of $9.4 million in the fourth quarter of 2006.Operating income in the fourth quarter of 2007 was negatively impacted by higher than normal legal fees and the previously announced settlement of a non-product related claim. Net income for the fourth quarter of 2007 was $5.5 million, or $0.16 per diluted share, compared to net income of $6.2 million, or $0.18 per diluted share in the fourth quarter of 2006.The settlement noted above reduced diluted net income per share by approximately -more- -1- $0.03 in the current quarter.Prior year fourth quarter diluted net income per share included approximately $0.01 of tax benefit resulting from legislation enacted by Congress in December 2006 which retroactively reinstated the research and development tax credit.As a result, in 2006 the Company recognized the full-year tax benefit of its research and development tax credits in the fourth quarter, whereas in 2007 the benefit was recognized throughout the year. Full Year 2007 Results Product revenues for full year 2007 were $190.5 million, up 35%, compared to $140.6 million in 2006.AlloDerm® product revenues increased 40% to $167.1 million compared to $119.4 million in the prior year.Orthopedic product revenuesincreased 27% to $12.3 million in the year from $9.7 million in 2006.Repliform® revenues were $7.8 million compared to $8.1 million in 2006. Operating income increased 30% to $43.4 million in 2007 compared to $33.3 million in Net income for 2007 was $26.9 million, or $0.78 per diluted share, compared to net income of $20.5 million, or $0.60 per diluted share income in the prior year. LifeCell’s balance sheet remains strong with $97.9 million of cash and investments and no debt at December 31, 2007.During 2007, the Company generated cash flow from operating activities of $29.2 million, offset by $12.4 million of cash used for capital expenditures. Full Year 2008 Financial Outlook As previously announced, the Company is projecting product revenues for 2008 in the range of $233.0 million to $243.0 million, which represents expected annualized growth between 22% and 28% compared with preliminary 2007 product revenues of $190.5 million.The Company expects its product revenue mix in 2008 to be approximately 90% reconstructive, 7% orthopedic and 3% urogynecology.The Company is projecting 2008 operating income in the range of $57.0 million to $62.0 million, with diluted net income per share projected to be in the range of $0.98 to $1.06. -more- -2- Conference Call Information As previously announced, the Company will host a conference call today at 10:00 a.m. Eastern.The dial-in number for the call is (877) 419-6590/domestic or (719) 325-4855/international.A simultaneous webcast of the call will be available via LifeCell’s website at www.lifecell.com
